DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-7, 9, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “accessing stored image data,” and is not clear whether “stored image data” refers to recited “first image data” in claim 1. 
Claim 4 recites “a three-dimensional model of a member.” It is not clear whether the recited model refers to a three dimensional model of the same member or a new member. In case of referring to the same member, the examiner recommends amending claim limitation to “A three-dimensional model of the member.”
Claim 6 recites “if the model were a member in a path of x-rays from a x-ray source to a detector” and is not clear whether determining and saving steps are optional when the model were not a member in a path as claimed.
In addition, claims 1 and 5 already recited “a member,” “a detector” and thus, is not clear whether the applicant intends to claim different member and detector from claims 1 and 5 or refers to the same member and detector. 
Claim 6 recites “a model image” and is not clear whether the recited model image refers to the recited “first simulated model image” or a different and new “model image” as claimed.
Claim 7 recites “determining an interaction” and is not clear whether it refers to same interaction or different interaction as claimed in claim 6. 
Claim 9 recites the limitation “altering the position”, and it is not clear whether altering is for the overlayed image or the model image. 
Claim 13 recites “segmenting an image of the member in the image” and is not clear whether the image refers to the procedure image or the image recited in claim 10. 
Claim 14 is rejected as claim 14 inherits the rejection of claim 13 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Helm et al.,” US 2017/0316561 (hereinafter Helm) and “Yang et al.,” US 2021/0401407 (provisional appl. 62/754,250 filed on 11/1/2018, hereinafter Yang).
Regarding to claim 1, Helm teaches a method of training a neural network, comprising:
acquiring a first image data of a subject with a first imaging modality (x-ray imaging data [0041]-[0044]);
generating a first simulated model image to simulate an image of a model of a member according to the first imaging modality (3D model [0046]);
forming an overlayed image by overlaying the generated first simulated model image on the acquired first image at a position (3D model superimposed the image [0041]-[0044] and [0046]);
labeling the overlayed image (illustrated as icons on the 3D model and the 2D projections [0046], Fig. 7 one or more icons can be superimposed on the first acquired image data [0049], Fig. 10 shows 120p and 120q superimposed on the image)  
Helm does not further explicitly disclose training the neural network with the labeled overlayed image.
However, in the analogous field of navigating medical procedures, Yang teaches a method of training a neural  network comprising labeling the image and training the neural network with the labeled image ([0061]-[0062] and [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing method as taught by Helm to incorporate teaching of Yang, since training neural network with labeling was well known in the art as taught by Yang.  One of ordinary skill in the art could have combined the 
Regarding to claims 2, 4-5, and 9-10, Helm and Yang together teach all limitations of claim 1 as discussed above. 
Helm further teaches following limitations:
Of claim 2, wherein acquiring includes accessing stored image data of the subject (first image data acquired can be saved [0047] )
Of claim 4, wherein the model is a three-dimensional model of a member (3D model [0046])
Of claim 5, wherein acquiring the first image data of the subject with the first imaging modality comprises:
projecting x-rays at the subject (x-ray source/emission portion [0024]); and
detecting energy with a detector based on the projected x-rays (x-ray receiving portion [0023];
wherein the first image modality is x-ray imaging (x-ray image data [0042]).
Of claim 9, wherein forming the training dataset comprises altering the position of the overlayed generated first simulated model image on the acquired first image in each 
Of claim 10, wherein forming the training dataset further comprises:
acquiring a plurality of image data of the subject with the first imaging modality ([0061]); and
forming a plurality of overlayed images by overlaying the generated first simulated model image on each acquired image data of the plurality of acquired image data at the position ([0062] Fig. 9 [0070]-[0071] plurality of different perspective views with screw models superimposed on each image).
Regarding to claims 8 and 11-14, Helm and Yang together teach all limitations of claim 1 as discussed above. 
Yang further teaches following limitations:
Of claim 8, forming a training dataset at least by forming a plurality of the formed overlayed images; and labeling each formed overlayed image of the formed plurality of the formed overlayed images (neural network trained with imaging data such as image frames where one or more items of interest are labeled [0061], number of images used to train may range from 50,000 or less or more to 200,000 [0062])
Of claim 11, further comprising: saving the training data set (training data sets are stored [0050]); and accessing the saved training data set to train the neural network by executing instructions with a processor ([0045] and [0065]).
Of claim 12, further comprising: saving the trained neural network (trained neural network / trained model used for analysis of new data [0063]-[0065])
Of claim 13, further comprising: segmenting a procedure image not included in the acquired first image data (the trained model is applied for analysis of new data [0063]), including segmenting an image of the member in the image (image segmentation [0064], extraction of VOI in the second dataset [0089]).
Of claim 14, further comprising: displaying the segmented procedure image illustrating the segmented image of the member and highlighting the illustration of the segmented image of the member (displaying images wherein the identified voxels are overlaid in different color or intensity than the image [0048]).
Regarding to claim 15, Helm teaches a system for training a neural network, comprising:
a processor ( a data processor [0046]) operable to execute instructions to: 
acquire a first image data of a subject with a first imaging modality ([0041]-[0045]);
generate a first simulated model image to simulate an image of a model of a member according to the first imaging modality ([0041]-[0045]); 
form an overlayed image by overlaying the generated first simulated model image on the acquired first image at a position ([0041]-[0045]); 
label the overlayed image (illustrated as icons on the 3D model and the 2D projections [0046], Fig. 7 one or more icons can be superimposed on the first acquired image data [0049])  ; 
Helm does not further disclose and train the neural network with the labeled overlayed image; and a memory system to store the trained neural network for access to segment a procedure image.
However, in the analogous field of navigating medical procedures, Yang teaches a method of training a neural  network comprising labeling the image and training the neural network with the labeled image ([0061]-[0062] and [0064]), and storing the trained neural network for access to segment a procedure image ([0045], [0063]-[0065], and trained model applied for analysis of new data [0063], and image segmentation [0064], and extraction of VOI in image dataset [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing method as taught by Helm to incorporate teaching of Yang, since training neural network with labeling was well known in the art as taught by Yang.  One of ordinary skill in the art could have combined the elements as claimed by Helm with no change in their respective functions,  incorporating neural network and training with labeling the model, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate localization of target features ([0061]) with reduced amount of time of processing ([0006]), and there was reasonable expectation of success.
Regarding to claim 16, Helm and Yang together disclose all limitations of claim 15 as discussed above.
Helm discloses an imaging system to acquire the first image data of the subject ([0041]).
Regarding to claim 17, Helm and Yang together disclose all limitations of claim 15 as discussed above.
Yang further teaches a display device to display the segmented procedure image (displaying images wherein the identified voxels are overlaid in different color or intensity than the image [0048]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Helm and Yang as applied to claim 1 above, and further in view of “Bonutti et al.,” US 2019/0065970 (hereinafter Bonutti).
Regarding to claim 3, Helm and Yang together teach all limitations of claim 1 as discussed above.
Helm and Yang do not further teach wherein the overlayed image is automatically labeled with the model.
However, in the analogous field of neural network, Bonutti discloses using automatic labeling with the target ([0146]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify labeling as taught by Yang to incorporate teaching of Bonutti, since automatic labeling was well known in the art as taught by Bonutti.  One of ordinary skill in the art could have combined the elements as claimed by Yang with no change in their respective functions, configuring its labeling as automatic, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide more accurate training system ([0146]), and there was reasonable expectation of success.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Helm and Yang as applied to claim 1 above, and further in view of “Abkai et al.,” US 2017/0011535 (hereinafter Abkai).
Regarding to claims 6-7, Helm and Yang together teach all limitations of claim 1 as discussed above. 
Helm teaches evaluating the model (model of the screw includes a priori precise dimension information [0051]), but does not further disclose determining an interaction of the x-rays with the model, saving a model image based on the determined interaction of the x-rays with the model, and counting for a material within the member. 
However, in the analogous field of x-ray imaging method, Abkai discloses a CAD model of the object with information on the material and its attenuation properties and utilizing a stored library of models of different members along with information of materials and attenuation coefficients of the materials ([0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model as taught by Helm to incorporate teaching of Abkai, since CAD models with materials and its attenuation coefficients was well known in the art as taught by Abkai.  One of ordinary skill in the art could have combined the elements as claimed by Helm with no change in their respective functions, adding attenuation coefficient and material information along with existing model, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate attenuation properties and the material information regarding to the model ([0053]), and there was reasonable expectation of success.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Helm et al.,” US 2017/0316561 (hereinafter Helm) and “Yang et al.,” US 2021/0401407 (provisional appl. 11/1/2018, hereinafter Yang), and further in view of “Abkai et al.,” US 2017/0011535 (hereinafter Abkai).
Regarding to claim 18, Helm teaches a method of training a neural network, comprising: 
creating a training data set comprising, 
acquiring a first image of a subject with a first imaging modality ([0041]-[0045]);
accessing a model of a member having at least a geometry of the member included within the model (a CAD model [0044], a model of the implant would have certain geometry and material, [0051] precise dimension information of the implant, pedicle screw, [0049] lead ): 
generating a first simulated model image that simulates an image of the member acquired with the first imaging modality based at least on the accessed model of the member; 
forming a first overlayed image by overlaying the generated first simulated model image on the acquired first image at a first position; and labeling the first overlayed image;
 accessing the created training data set with a processor to train the neural network with the labeled overlayed image at least by determining weights for a neuron within the neural network: and saving the trained neural network for accessing to segment a procedure image.
Helm does not further disclose accessing the created training data set with a processor to train the neural network with the labeled overlayed image at least by determining weights for a 
However, in the analogous field of navigating medical procedures, Yang teaches a method of training a neural  network comprising labeling the image and training the neural network with the labeled image ([0061]-[0062] and [0064]), as well as saving the trained neural network for accessing to segment a procedure image ([0063]-[0665] and [0089]).
Yang further teaches determining weights for a neuron within the neural network (starting network architecture may be a blank which is without trained weights [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing method as taught by Helm to incorporate teaching of Yang, since training neural network with labeling was well known in the art as taught by Yang.  One of ordinary skill in the art could have combined the elements as claimed by Helm with no change in their respective functions,  incorporating neural network and training with labeling the model, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate localization of target features ([0061]) with reduced amount of time of processing ([0006]), and there was reasonable expectation of success.
Helm does not explicitly disclose model of a member having a material of the member included within the model.
However, in the analogous field of x-ray imaging method, Abkai discloses a CAD model of the object with information on the material and its attenuation properties and utilizing a stored 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CAD model as taught by Helm to incorporate teaching of Abkai, since CAD models with materials and its attenuation coefficients was well known in the art as taught by Abkai.  One of ordinary skill in the art could have combined the elements as claimed by Helm with no change in their respective functions, adding attenuation coefficient and material information along with existing model, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate attenuation properties and the material information regarding to the model ([0053]), and there was reasonable expectation of success.
Regarding to claims 19-20, Helm,Yang, and Abkai together teach all limitations of claim 18 as discussed above.
Helm further teaches forming a second overlayed image by overlaying the generated first simulated model image on the acquired first image at a second position; and labeling the second overlayed image ([0054]-[0056] and [0093]), and acquiring a second image data of the subject with the first imaging modality ([0054] and [0093]); forming a second overlayed image by overlaying the generated first simulated model image on the acquired second image at the first position (model of an implant superimposed on the second set of image [0056]); and labeling the second overlayed image (icons superimposed Fig. 7 [0049]). .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793